DETAILED ACTION
This is in response to the Request for Continued Examination filed on 9/21/2022 wherein claims 2-3, 12-13, and 17-19 have been canceled, claims 4, 7-8, and 14 have been withdrawn, and claims 1, 5-6, 9-11, and 15-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rannenberg (US 4,245,964) in view of Mueller et al. (US 2016/0084272) and Bader et al. (US 2012/0266600).
Regarding Independent Claim 1, Rannenberg teaches (Figures 1-6) a fuel system (see Figure 2) for a gas turbine engine (42) comprising:
a set of gears (at 45) driven by a mechanical link (at 49) to the gas turbine engine (at 15);
a primary fuel pump (16) providing a first fuel flow (at 29; see Figure 2) during engine operation (see Figure 2 and Column 4, lines 10-27);
a secondary fuel pump (17) providing a second fuel flow (at 31; see Figure 2), wherein the primary fuel pump (16) and the secondary fuel pump (17) are driven by an output of the gears (at 45), wherein the primary fuel pump (16) and the secondary fuel pump (17) both receive fuel flow (from 13; see Figure 2) from a common inlet passage (11) and both the primary fuel pump (16) and the secondary fuel pump (17) communicate the corresponding one of the first fuel flow (at 29) and the second fuel flow (at 31) to a common outlet passage (12).
Rannenberg does not teach both a first control valve upstream of the secondary fuel pump and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel from being communicated to the secondary fuel pump and the second control valve is configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage or an accessory gearbox driven by a mechanical link to the gas turbine engine.
Mueller teaches (Figures 1-6) a first control valve (114) upstream of a fuel pump (106) which is configured to stop the fuel flow to the fuel pump (106), and a second control valve (202) downstream of a fuel pump (106) which is configured to stop the fuel flow from the fuel pump (106) to the common outlet passage (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rannenberg to include the control valve upstream of the fuel pump which is configured to stop fuel flow to the fuel pump and the control valve downstream of the fuel pump which is configured to stop fuel flow from the fuel pump to the common outlet passage, as taught by Mueller, in order to control operation of the fuel pump in response to a command from the engine control (see Paragraphs 0030-0033 of Mueller). Rannenberg in view of Mueller does not teach an accessory gearbox driven by a mechanical link to the gas turbine engine.
Bader teaches (Figure 1) a fuel system (10) for a gas turbine engine (Paragraph 0019) comprising: an accessory gearbox driven (AGB) by a mechanical link to the gas turbine engine (the high pressure shaft of the engine; Paragraph 0025); a primary fuel pump (18b) providing a first fuel flow (40b) during engine operation (Paragraph 0041); and a secondary fuel pump (18a) providing a second fuel flow (40a), wherein the primary fuel pump (18b) and the secondary fuel pump (18a) are driven by an output of the accessory gearbox (AGB; see Figure 1, Paragraph 0002 and Paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rannenberg in view of Mueller to have the accessory gearbox driven by a mechanical link to the gas turbine engine, as taught by Bader, in order to drive the pumps simultaneously by the high pressure shaft of the engine (see Paragraph 0025 of Bader). It is further noted that a simple substitution of one known element (in this case, the drive arrangement for the pumps as taught by Rannenberg) for another (in this case, the drive arrangement for the pumps as taught by Bader) to obtain predictable results (in this case, providing drive input  to operate the pumps) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 5, Rannenberg in view of Mueller and Bader teaches the invention as claimed and as discussed above. Rannenberg further teaches (Figures 1-6) including a first pressure relief valve (at 32) for switching the primary fuel pump (16) and the secondary fuel pump (17) between a series arrangement (when port 36 is opened, allowing fuel from 35 flow to inlet 11; see Figure 2) where the first fuel flow (the flow through 29; see Figure 2) is provided by both (due to loop 35, 36 and line 27) the primary and secondary fuel pumps (16, 17; see Figure 2) and a parallel arrangement (when ports 34, 36 are closed; see Figure 2) where the first fuel flow (the fuel flow through 29) is provided by the primary fuel pump (16) and the secondary fuel flow (the fuel flow through 31) is provided by the secondary fuel pump (17).
Regarding Claim 6, Rannenberg in view of Mueller and Bader teaches the invention as claimed and as discussed above. Rannenberg further teaches (Figures 1-6) wherein the first pressure relief valve (at 32) is disposed between (due to the loop at 33, 34 in the fuel flow system; see Figure 2) an outlet of the primary fuel pump (16) and an inlet (at 28) of the secondary fuel pump (17), wherein the first pressure relief valve (at 32) opens (at 34; see Figure 2) to communicate fuel (via 33, 34) from the primary fuel pump (16) to the secondary fuel pump (17) to provide the first fuel flow (flow through 29) in a first operating condition (a condition requiring less delivered flow; see Column 4, lines 10-27) and the first pressure relief valve (32) closes such that the secondary fuel pump (17) provides the second fuel flow (29) in parallel with (see Figure 2) the first fuel flow (31) provided by the primary fuel pump (16) to a common fuel passage (12) in a second operating condition (when full pump output is desired; see Column 4, lines 10-27).
Regarding Claim 9, Rannenberg in view of Mueller and Bader teaches the invention as claimed and as discussed above. Rannenberg further teaches (Figures 1-6) wherein a flow capacity of the primary flow pump (16) and the secondary flow pump (17) are different (see Figures 2, 5-6 and Column 4, lines 42-52).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rannenberg (US 4,245,964) in view of Mueller et al. (US 2016/0084272) and Bader et al. (US 2012/0266600) as applied to claim 1, and further in view of Veilleux, JR. (US 2015/0101339).
Regarding Claim 10, Rannenberg in view of Mueller and Bader teaches the invention as claimed and as discussed above. Rannenberg in view of Mueller and Bader does not teach wherein a flow capacity of the primary fuel pump and the secondary fuel pump are the same.
Veilleux teaches (Figures 1-4) a fuel supply system for a gas turbine engine (see Figures 1-4), wherein a flow capacity of the pumps are the same (Paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rannenberg in view of Mueller and Bader to have the flow capacity of the pumps be the same, as taught by Veilleux, in order to provide redundancy with the ability to provide enough flow and pressure to operate either system in the event of failure of the other pump (Paragraph 0029).
It is additionally noted that modification of Rannenberg’s flow capacity of the two pumps to be the same would have been an obvious matter of design choice, since applicant has not disclosed that having the same flow capacity of the primary fuel pump and the secondary fuel pump solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different flow capacities of the primary and secondary fuel pumps. 

Claims 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beier (US 2014/0026592) in view of Rannenberg (US 4,245,964) and Mueller et al. (US 2016/0084272).
Regarding Independent Claim 11, Beier teaches (Figures 1-7) a gas turbine engine (1) comprising:
a fan (4) rotatable within a fan nacelle (see Figures 1-2);
a core engine (5) including a compressor (6) communicating compressed air to a combustor (7) where compressed air is mixed with fuel and ignited to generate a high-energy gas flow expanded through a turbine (8; see Paragraph 0035 and Figures 1-2);
an accessory gearbox (9, 20; see Figures 1-2) driven by a mechanical link (12, 13 in Figure 1 and 14, 22 in Figure 2) to the turbine (8, via 11; see Figures 1-2); and a fuel pumps (26, 27) which are driven by an output of the accessory gearbox (9, 20; see Paragraphs 0045-50 and Figures 3-5). Beier does not teach a primary fuel pump providing a first fuel to the combustor during engine operation and a secondary fuel pump providing a second fuel flow to the combustor during engine operation in response to a predefined engine operating condition, wherein the primary fuel pump and the secondary fuel pump both receive fuel flow from a common inlet passage and both the primary fuel pump and the secondary fuel pump communicate the corresponding one of the first fuel flow and the second fuel flow to a common outlet passage, a first control valve upstream of the secondary fuel, and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel from being communicated to the secondary fuel pump and the second control valve is configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage.
Rannenberg teaches (Figures 1-6) a fuel system (see Figure 2) for a gas turbine engine (42) comprising: a primary fuel pump (16) providing a first fuel flow (at 29; see Figure 2) to the gas turbine engine (42) during engine operation (see Figure 2 and Column 4, lines 10-27); and a secondary fuel pump (17) providing a second fuel flow (at 31; see Figure 2) to the gas turbine engine (42) in response to a predefined engine operating condition (see Figure 5 and Column 4, lines 10-27), wherein the primary fuel pump (16) and the secondary fuel pump (17) are driven by an output of the gears (at 45), wherein the primary fuel pump (16) and the secondary fuel pump (17) both receive fuel flow (from 13; see Figure 2) from a common inlet passage (11) and both the primary fuel pump (16) and the secondary fuel pump (17) communicate the corresponding one of the first fuel flow (at 29) and the second fuel flow (at 31) to a common outlet passage (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier to include the fuel system having a primary fuel pump providing a first fuel to the gas turbine engine during engine operation and a secondary fuel pump providing a second fuel flow to the gas turbine engine during engine operation in response to a predefined engine operating condition, wherein the primary fuel pump and the secondary fuel pump both receive fuel flow from a common inlet passage and both the primary fuel pump and the secondary fuel pump communicate the corresponding one of the first fuel flow and the second fuel flow to a common outlet passage, as taught by Rannenberg, in order to provide a fuel system capable of maximum flow demand operation and low flow demand operation with significantly reduced pump input power during periods of low flow demand (see abstract of Rannenberg). Beier in view of Rannenberg does not teach both a first control valve upstream of the secondary fuel pump and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel from being communicated to the secondary fuel pump and the second control valve is configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage.
Mueller teaches (Figures 1-6) a first control valve (114) upstream of a fuel pump (106) which is configured to stop the fuel flow to the fuel pump (106), and a second control valve (202) downstream of a fuel pump (106) which is configured to stop the fuel flow from the fuel pump (106) to the common outlet passage (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Rannenberg to include the control valve upstream of the fuel pump which is configured to stop fuel flow to the fuel pump and the control valve downstream of the fuel pump which is configured to stop fuel flow from the fuel pump to the common outlet passage, as taught by Mueller, in order to control operation of the fuel pump in response to a command from the engine control (see Paragraphs 0030-0033 of Mueller).
Regarding Claim 15, Beier in view of Rannenberg and Mueller teaches the invention as claimed and as discussed above. Beier in view of Rannenberg and Mueller does not teach, as discussed so far, including a first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series arrangement where the first fuel flow is provided by both the primary and secondary fuel pumps and a parallel arrangement where the first fuel flow is provided by the primary fuel pump and the secondary fuel flow is provided by the secondary fuel pump.
Rannenberg further teaches (Figures 1-6) including a first pressure relief valve (at 32) for switching the primary fuel pump (16) and the secondary fuel pump (17) between a series arrangement (when port 36 is opened, allowing fuel from 35 flow to inlet 11; see Figure 2) where the first fuel flow (the flow through 29; see Figure 2) is provided by both (due to loop 35, 36 and line 27) the primary and secondary fuel pumps (16, 17; see Figure 2) and a parallel arrangement (when ports 34, 36 are closed; see Figure 2) where the first fuel flow (the fuel flow through 29) is provided by the primary fuel pump (16) and the secondary fuel flow (the fuel flow through 31) is provided by the secondary fuel pump (17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Rannenberg and Mueller to include the fuel system having the first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series arrangement where the first fuel flow is provided by both the primary and secondary fuel pumps and a parallel arrangement where the first fuel flow is provided by the primary fuel pump and the secondary fuel flow is provided by the secondary fuel pump, as taught by Rannenberg, for the same reasons discussed above in claim 11.
Regarding Claim 16, Beier in view of Rannenberg and Mueller teaches the invention as claimed and as discussed above. Beier in view of Rannenberg and Mueller does not teach, as discussed so far, wherein the first pressure relief valve is disposed between an outlet of the primary fuel pump and an inlet of the secondary fuel pump, the first pressure relief valve opens to communicate fuel from the primary fuel pump to the secondary fuel pump to provide the first fuel flow in a first operating condition and the first pressure relief valve closes such that the secondary fuel pump provides the second fuel flow in parallel with the first fuel flow provided by the primary mechanical fuel pump to a common fuel passage in a second operating condition.
Rannenberg further teaches (Figures 1-6) wherein the first pressure relief valve (at 32) is disposed between (due to the loop at 33, 34 in the fuel flow system; see Figure 2) an outlet of the primary fuel pump (16) and an inlet (at 28) of the secondary fuel pump (17), wherein the first pressure relief valve (at 32) opens (at 34; see Figure 2) to communicate fuel (via 33, 34) from the primary fuel pump (16) to the secondary fuel pump (17) to provide the first fuel flow (flow through 29) in a first operating condition (a condition requiring less delivered flow; see Column 4, lines 10-27) and the first pressure relief valve (32) closes such that the secondary fuel pump (17) provides the second fuel flow (29) in parallel with (see Figure 2) the first fuel flow (31) provided by the primary fuel pump (16) to a common fuel passage (12) in a second operating condition (when full pump output is desired; see Column 4, lines 10-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Rannenberg and Mueller to include the fuel system having the first pressure relief valve being disposed between an outlet of the primary fuel pump and an inlet of the secondary fuel pump, the first pressure relief valve opens to communicate fuel from the primary fuel pump to the secondary fuel pump to provide the first fuel flow in a first operating condition and the first pressure relief valve closes such that the secondary fuel pump provides the second fuel flow in parallel with the first fuel flow provided by the primary mechanical fuel pump to a common fuel passage in a second operating condition, as taught by Rannenberg, for the same reasons discussed above in claim 11.


Response to Arguments
Applicant’s arguments with respect to claims 1, 5-6, 9-11, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741